Case: 12-10815       Document: 00512253319         Page: 1     Date Filed: 05/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2013
                                     No. 12-10815
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PIERRE E. DAWSON,

                                                  Petitioner-Appellant

v.

RODNEY W. CHANDLER,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-892


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Pierre Dawson, federal prisoner # 20863-424, was convicted in the
Northern District of Illinois of conspiracy to possess with the intent to distribute
cocaine and attempt to possess with the intent to distribute cocaine and was
sentenced to concurrent 360-month terms of imprisonment. His motion under
28 U.S.C. § 2255 was unsuccessful.
       Before the court is Dawson’s appeal from the dismissal of his 28 U.S.C.
§ 2241 petition. In it, he argued that he was being held in violation of federal

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10815      Document: 00512253319     Page: 2   Date Filed: 05/24/2013

                                   No. 12-10815

law and the constitution and that filing a motion under § 2255 was inadequate
to test the legality of his detention. The district court disagreed and dismissed
his petition for lack of jurisdiction.
      In his brief, Dawson argues that he has met the requirements to have his
petition heard under § 2255’s savings clause because this court’s interpretation
of 18 U.S.C. § 201 in United States v. Wilson, 453 F. App’x 498 (5th Cir. 2011),
demonstrates his innocence, as his conviction was allegedly obtained with the
aid of a paid Government witness. He further argues that Wilson was decided
as a “mini-en banc” case, a term he does not define, it is precedential and
overrules previous case law, despite being unpublished.
      In limited circumstances, a prisoner may invoke § 2241 to attack errors
that occurred at trial or sentencing by establishing that his claim falls within
§ 2255’s savings clause. Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir.
2005); see § 2255(e). Specifically, a § 2241 applicant must show that the claim
(1) “is based on a retroactively applicable Supreme Court decision which
establishes that the petitioner may have been convicted of a nonexistent offense”
and (2) “was foreclosed by circuit law at the time when the claim should have
been raised in the petitioner’s trial, appeal, or first § 2255 motion.”
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      Wilson cannot form a basis for invoking the savings clause of § 2255.
Dawson’s appeal is without arguable merit and therefore frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). The Government has moved for
a dismissal of Dawson’s appeal as frivolous or, in the alternative, for an
extension of time in which to file a brief. The Government’s motion to dismiss
as frivolous is granted, Dawson’s appeal is dismissed as frivolous, and the
Government’s alternative motion for an extension is denied.
See 5TH CIR. R. 42.2.




                                         2
    Case: 12-10815   Document: 00512253319     Page: 3   Date Filed: 05/24/2013

                                No. 12-10815

      Additionally, Dawson has moved for bail pending his appeal. The motion
for bail is denied. See Calley v. Callaway, 496 F.2d 701, 702 & n.1 (5th Cir.
1974).
      We caution Dawson that future frivolous filings may result in the
imposition of sanctions, including monetary sanctions and restrictions on his
ability to file pleadings in this court or any court subject to this court’s
jurisdiction.
      DISMISSED AS FRIVOLOUS; MOTION TO DISMISS AS FRIVOLOUS
GRANTED; MOTION FOR EXTENSION DENIED; MOTION FOR BAIL
DENIED; SANCTION WARNING ISSUED.




                                     3